Daniel, Judge,
after stating the case, proceeded as follows: The deed from Jesse Ives and wife, although void as to the lessor of the plaintiff, passed to Leigh under whom the defendant claims that interest in the land derived to the husband from his wife ; and is an acknowledgment of the defendant, that Granberry Sutton had an estate of inheritance in the land ; and that he deriyed title to the satrap as coming from the said Sutton, the identical person from whom the lessor now derives her title. Both parties claim directly from Granberry Sutton, and it is not competent to either as such claimant, to deny that he had title. Murphy v. Barnett, 1 Car. Law Repos. 105.
On the second point, the cases cited for the plaintiff’s lessor, show clearly, that the deed from Ives and wife to Leigh, is void as to the wife. The certificate of the commissioners does not show, nor is there any record produced, that she was privately examined. The law has not been complied with, and the defendant must fail on this ground. Burges v. Wilson, 2 Dev. Rep. 306. Lucas v. Cobbs, Ante 1 vol. 228. Fenner v. Jasper, Ibid. 34. The judgment must be affirmed.1
Per Curiam. Judgment affirmed.